Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 14, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20200130178A1 to Colasanto et al. (hereinafter Colasanto) in view of Chebotar et al., 2016, "Self-Supervised Regrasping Using Spatio-Temporal Tactile Features and Reinforcement Learning," IEEE/RSJ International Conference on Intelligent Robots and Systems, pp. 1960-1966 (hereinafter Chebotar).

Regarding Claim 1: Colasanto discloses:
“A method, comprising: manipulating an object with a probe that is instrumented with a force sensor” (Fig.3 ; para 0027 – “FIG. 3 is a schematic block diagram of a robot teaching system 300… One or more sensing elements 392 for tracking, sensing, and detecting movement, orientation, position, force, and torque of any part of the user's body may be incorporated in the wearable device 318”);
“receiving a signal from the force sensor” (Abstract – “A system for teaching a robot includes a wearable device having a plurality of sensors for sensing signals representing at least one movement, orientation, position, force, and torque of any part of a user's body applied on a target. The system further includes a processing device configured to receive the sensed signals”);
“estimating a force on the probe based on the motion of the object and a model of the object (para 0052 – “The wearable device module 418 processes the data coming from the wearable device (i.e. probe, added by examiner) in order to track (interpreted as estimated, added by examiner) the position and orientation of the user's fingertips and the force and torque exerted by the user onto the objects in the workspace.”; para 0057 – “An instantiated teaching command template (or simply a teaching command) describes a specific action on the object such as the object being moved from a specific initial position to a specific final position (i.e. motion of the object, added by examiner) or the object being grasped in a specific configuration and with a specific force.”; para 0028 – “The sensor data also include the data received from the object sensor, e.g. the position, orientation, type or class (i.e. model, added by examiner) of the object”).
	Colasanto is silent on:
“training a tactile force model for the force sensor using the signal and the estimated force; and determining a force on the probe using the tactile force model”.  
	However, Chebotar discloses:
“training a tactile force model for the force sensor using the signal and the estimated force; and determining a force on the probe using the tactile force model” (Abstract – “We introduce a framework for learning regrasping
behaviors based on tactile data. First, we present a grasp stability predictor (i.e. tactile force model, added by examiner) that uses spatio-temporal tactile features collected from the early-object-lifting phase to predict the grasp outcome with a high accuracy. Next, the trained predictor is used to supervise and provide feedback to a reinforcement learning algorithm that learns the required grasp adjustments based on tactile feedback (i.e. training a model, added by examiner)”; page 1964– “We compare the prediction results using different ST-HMP features constructed from different sensor modalities available on the robot: electrode values in the BioTac sensors, joint position of the fingers, strain gages that are mounted in the fingers, the orientation of the hand, wrist-mounted force-torque sensor values (interpreted as signals, added by examiner) and the finger forces computed from the BioTac electrodes data (i.e. forces on the probe, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Chebotar, in order to improve the calibration of the force applied to the object and avoid damaging the object.

Regarding Claim 7: Colasanto/Chebotar combination discloses the method of Claim 1.
Colasanto further discloses:
“further comprising: collecting force data as a result of performing planar pushing, ball manipulation, and rigid-object pressing tasks” (para 0005 – “The data of teaching commands is selected from a group consisting of an end-effector motion, a grasping motion, strength of grasp, an approaching motion to the object, a lifting motion, a holding motion, a throwing motion, and a waving motion. Examples of sensors are … force sensing”); 
“using the force data to generate the tactile force model” (para 0007 – “a method of teaching a robot includes sensing, by an input device, analog signals representing at least one movement, orientation, position, force, and torque of any part of a user's body applied on a target, receiving the sensed signals by a processor, storing the sensed signals defining as data of teaching commands on a non-transitory computer-readable storage media, and controlling a robot by a controller. The controller receives the data of teaching commands and operates the robot according to the received data of teaching commands whereas the input device visually corrects the robot and overrides the data of teaching commands received by controller during operation of the robot (i.e. generating the tactile force model, added by examiner)”); and 
“using the tactile force model to estimate a force on the force sensor produced when performing a different task” (para 0006 – “the system for teaching a robot includes an input assembly having a plurality of sensors for sensing analog signals representing at least one movement, orientation, position, force, and torque of any part of a user's body applied on a target, and visualizing of learning result during operation of the robot”).  

Regarding Claims 14: Colasanto discloses the system of Claim 13.
	Colasanto further discloses:
“wherein the computer-executable instructions that, if executed, cause the one or more processors to further: receive a second signal from the force sensor; and” (para 0008 – “a system of teaching a robot includes one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs includes: instructions for detecting signals representing at least one movement, orientation, position, force… instructions for processing the detected signals”; Abstract – “A system for teaching a robot includes a wearable device having a plurality of sensors for sensing signals representing at least one movement, orientation, position, force, and torque of any part of a user's body applied on a target. The system further includes a processing device configured to receive the sensed signals”).
	Colasanto is silent on:
“use the tactile force model to estimate an amount of force represented by the second signal”.
	However, Chebotar discloses:
“use the tactile force model to estimate an amount of force represented by the second signal” (Abstract – “We introduce a framework for learning regrasping
behaviors based on tactile data. First, we present a grasp stability predictor (i.e. tactile force model, added by examiner) that uses spatio-temporal tactile features collected from the early-object-lifting phase to predict the grasp outcome with a high accuracy.”; page 1964– “We compare the prediction results using different ST-HMP features constructed from different sensor modalities available on the robot: electrode values in the BioTac sensors, joint position of the fingers, strain gages that are mounted in the fingers, the orientation of the hand, wrist-mounted force-torque sensor values (interpreted as signals, added by examiner) and the finger forces computed from the BioTac electrodes data (i.e. forces on the probe, added by examiner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Chebotar, in order to improve the calibration of the force applied to the object and avoid damaging the object and by using second signal (among the multiple signals) to ensure more accurate force estimation.

	Regarding Claim 15: Colasanto discloses:
“One or more non-transitory computer-readable storage media having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: receive, from a tactile force sensor, a set of signals that represent a first force produced as a result of an interaction with an object” (para 0008 – “a system of teaching a robot includes one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs includes: instructions for detecting signals representing at least one movement, orientation, position, force… instructions for processing the detected signals”); para 0028 – “The sensor data also include the data received from the object sensor, e.g. the position, orientation, type or class of the object”; para 0006 – “the system for teaching a robot includes an input assembly having a plurality of sensors for sensing analog signals representing at least one movement, orientation, position, force, and torque”).
	Colasanto is silent on:
“train a tactile force model using the set of signals and an estimate; and use the tactile force model to estimate a second force on the tactile force sensor”.  
	However, Chebotar discloses:
“train a tactile force model using the set of signals and an estimate; and use the tactile force model to estimate a second force on the tactile force sensor” (Abstract – “We introduce a framework for learning regrasping behaviors based on tactile data. First, we present a grasp stability predictor (i.e. tactile force model, added by examiner) that uses spatio-temporal tactile features collected from the early-object-lifting phase to predict the grasp outcome with a high accuracy. Next, the trained predictor is used to supervise and provide feedback to a reinforcement learning algorithm that learns the required grasp adjustments based on tactile feedback (i.e. training a model, added by examiner)”; page 1964– “We compare the prediction results using different ST-HMP features constructed from different sensor modalities available on the robot: electrode values in the BioTac sensors, joint position of the fingers, strain gages that are mounted in the fingers, the orientation of the hand, wrist-mounted force-torque sensor values (interpreted as signals, added by examiner) and the finger forces computed from the BioTac electrodes data (i.e. forces on the probe, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Chebotar, in order to improve the calibration of the force applied to the object and avoid damaging the object.
With regards to Claims 21 and 22, Colasanto/Chebotar combination discloses the claimed limitations as disclosed with regards to Claim 15.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar and in further view of US20140107843 to Okazaki (hereinafter Okazaki).

Regarding Claim 2: Colasanto/Chebotar combination discloses the method of Claim 1.
	Colasanto further discloses:
“the object is manipulated by pushing the object on a planar surface” (para 0024 – “The operator 102 uses his or her finger, hand, arm, or palm with the wearable computer or device 104 thereon for teaching the robot how to process an object 112 on a base or surface 114 of a counter-top, table, or the like”).
	Colasanto/Chebotar combination is silent on:
“the model of the object includes the mass of the object and a measure of friction between the object and the planar surface”.
	However, Okazaki discloses:
“the model of the object includes the mass of the object and a measure of friction between the object and the planar surface” (para 0176 – “The desired resistance force FRgd may be determined by an experiment considering the maneuverability at the time of manipulating the robot arm 5… The necessary environment information such as the maximum coefficient of kinetic friction μmax, the minimum coefficient of kinetic friction μmin, the mass m of the object 38, and the gravity acceleration g is stored in a database of the assist force correcting section 34 in advance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar combination, as taught by Okazaki, in order to better control the force applied to an object, so it does not exceed the acceptable amount and prevents damaging the object.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar and in further view of US20120253360 to White et al. (hereinafter White).

Regarding Claim 3: Colasanto/Chebotar combination discloses the method of Claim 1.
Colasanto/Chebotar combination is silent on:
“further comprising: receiving video of the object; and determining the motion of the object based at least in part on the video”.
	However, White discloses:
“further comprising: receiving video of the object; and determining the motion of the object based at least in part on the video” (para 0017 – “The surgical tracker 110 can detect, measure, or otherwise capture information associated with one or more physical variables. In a particular embodiment, the surgical tracker 100 captures video and motion data relating to the surgical tool 102 using a video capture device 112 and a motion capture device 114, respectively. As will be described in further detail below, the motion capture device 114 can capture positional state information (e.g., absolute and relative position, orientation, velocity, acceleration, and jerk in both linear and angular coordinates) and electrical contact information for the surgical tool 102.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar combination, as taught by White, in order to obtain the independent view of object’s movement and to have the ability to track the object’s motion from different sides of view.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar in view of White and in further view of WO2010136961A1 to Verhaar et al. (hereinafter Verhaar).

Regarding Claim 4: Colasanto/Chebotar/White combination discloses the method of Claim 3. 
Colasanto/Chebotar/White combination is silent on:
“wherein the motion of the object includes a linear component and an angular component; and the force on the probe is determined to be a vector parallel to the planar surface”.
	However, Verhaar discloses:
“wherein the motion of the object includes a linear component and an angular component” (page 7 - “at least one of said actuators is adapted for conducting a rotational movement, wherein said position sensor is further adapted for sensing an angular position”. ); and 
the force on the probe is determined to be a vector parallel to the planar surface” (page 14 - “according to the present invention, a motion constraint or physical constraints occurring during the training movement is detected by correlating force vector variations and/or torque vector variations with variations in position, velocity and acceleration vectors or variations in angle, angular velocity and angular acceleration vectors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar/White combination, as taught by Verhaar, in order to predict the force acting on an object, more accurately.

Claims 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar and in further view of Blenkmann et al., 2017, “iElectrodes: A Comprehensive Open-Source Toolbox for Depth and Subdural Grid Electrode Localization”, Front. Neuroinform. Vol.11, Art.14, pp.11-16 (hereinafter Blenkmann).

Regarding Claim 5:  Colasanto/Chebotar combination discloses the method of Claim 1.
Colasanto/Chebotar combination is silent on:
“wherein: the signal includes a plurality of voxelized electrode signals; and a contact point on the force sensor is determined based at least in part on the voxelized electrode signals”.
	However, Blenkmann discloses:
“wherein: the signal includes a plurality of voxelized electrode signals; and a contact point on the force sensor is determined based at least in part on the voxelized electrode signals” (page 14 – “all voxels corresponding to intracranial electrodes were obtained by masking and thresholding the CT. Then, electrodes coordinates were determined as the center of mass of each cluster of voxels”; page 5 – “We used the selection drawing tool to select the electrode voxels for each electrode array (interpreted as the contact point, added by examiner) in a 3D space (Figure 3A). This procedure is facilitated by rotations, zoom, and pan in the 3D space plot. After selection, all electrode voxels (N voxels) were clustered using a K-means algorithm”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar combination, as taught by Blenkmann, in order to improve the accuracy of the estimation of force direction.

Regarding Claim 16: Colasanto/Chebotar combination discloses the one or more non-transitory computer-readable storage media of claim 15.
Colasanto/Chebotar combination is silent on:
“wherein: the set of signals is collected from a set of electrodes on the tactile force sensor; and the set of signals is stored as a first voxel grid”.  
	However, Blenkmann discloses:
“wherein: the set of signals is collected from a set of electrodes on the tactile force sensor; and the set of signals is stored as a first voxel grid” (page 15 – “the center of mass coordinate Lk of each electrode (k = 1,2,...,K) is calculated as a weighted average of all voxel coordinates inside each cluster, using the voxels signal intensities as weights (Figure 3C)”; page 6 – “Naming electrodes was the last step for both grid and strips. Each electrode in the array was named using a prefix—number concatenation, for example Grid1, Grid2, Grid3,... GridK in a grid of K electrodes, or an ordered list of labels obtained from the iEEG recording files.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar combination, as taught by Blenkmann, in order to make a force prediction more accurate.
With regards to Claims 17 and 18, Colasanto/Chebotar/Blenkmann combination discloses the claimed limitations as disclosed with regards to Claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto/Chebotar combination in view of Wang, S., et al., 2018, October. 3d shape perception from monocular vision, touch, and shape priors. In 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS) (pp. 1606-1613). IEEE.
Regarding Claim 6: Colasanto/Chebotar combination discloses the method of Claim 1.
Colasanto/Chebotar combination is silent on:
“wherein: the estimated force is based at least in part on a loss function; and the loss function is a function of an angular distance between an imparted force on the object and a surface normal of the object at a contact point”.
However, Wang discloses:
“wherein: the estimated force is based at least in part on a loss function; and the loss function is a function of an angular distance between an imparted force on the object and a surface normal of the object at a contact point” (page 1606 – “Touch is another way to perceive 3D shapes. The majority of tactile sensors measure the force distribution or geometry over a small contact area. A robot can use multiple touches, combined with the position and pose of the sensor in each touch, to reconstruct an object’s shape”; page 1609 – “We then present how we update the model’s prediction with tactile signals, after converting them into surface normals, and registering them into the system coordinates. The key observation here is to design a differentiable loss function that enables fine-tuning with back-propagation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Chebotar combination, as taught by Wang, in order to refine the force data obtained from the sensor used in training.
 
Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colasanto.

Regarding Claim 8: Colasanto discloses:
“A system, comprising: one or more processors; and memory to store computer-executable instructions that, if executed, cause the one or more processors to: receiving, from a force sensor, a signal generated in response to a force exerted on an object” (para 0008 – “a system of teaching a robot includes one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs includes: instructions for detecting signals representing at least one movement, orientation, position, force… instructions for processing the detected signals”);
“generating an estimate of the force exerted on the object based on the motion of the object and a model of the object” (para 0052 – “The wearable device module 418 processes the data coming from the wearable device (i.e. probe, added by examiner) in order to track (interpreted as estimated, added by examiner) the position and orientation of the user's fingertips and the force and torque exerted by the user onto the objects in the workspace.”; para 0057 – “An instantiated teaching command template (or simply a teaching command) describes a specific action on the object such as the object being moved from a specific initial position to a specific final position (i.e. motion of the object, added by examiner) or the object being grasped in a specific configuration and with a specific force.”; para 0028 – “The sensor data also include the data received from the object sensor, e.g. the position, orientation, type or class (i.e. model, added by examiner) of the object”). 
	Yet, Colasanto does not explicitly disclose “determining a relationship between the signal and the force exerted on the object based at least in part on the estimate of the force and the signal”.
	However, Colasanto does disclose detecting signals representing the force, and processing the detected signals (para 0009 – “a computer readable storage medium having stored therein instructions, which when executed by a device for teaching a robot, cause the device to: detect signals representing at least one movement, orientation, position, force… process the detected signals defining as data of teaching commands, operate the robot according to the data of teaching commands, and visually correct the robot during operation of the robot)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of “determining a relationship between the signal and the force exerted on the object based at least in part on the estimate of the force and the signal”, as taught by Colasanto, in order to allow the learning system to learn the relationship between the force and the signal quicker and more efficiently.

	Regarding Claim 13: Colasanto discloses the system of Claim 8.

	Colasanto further discloses:
“the computer-executable instructions that, if executed, cause the one or more processors to further: determine a tactile force model for the tactile force sensor based at least in part on the estimated force and the signal” (para 0008 – “a system of teaching a robot includes one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs includes: instructions for detecting signals representing at least one movement, orientation, position, force… instructions for processing the detected signals”; para 0052 – “The wearable device module 418 processes the data coming from the wearable device (i.e. tactile force sensor, added by examiner) in order to track the position and orientation of the user's fingertips and the force and torque exerted by the user onto the objects in the workspace.”; para 0057 – “An instantiated teaching command template (interpreted as a tactile force model, added by examiner) (or simply a teaching command) describes a specific action on the object such as the object being moved from a specific initial position to a specific final or the object being grasped in a specific configuration and with a specific force.”).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of US20170106542 to Wolf et al. (hereinafter Wolf).

Regarding Claim 9:  Colasanto discloses the system of Claim 8 (see the rejection for Claim 8).
Colasanto further discloses:
“wherein the computer-executable instructions cause the system to further: train a neural network using the signal and the estimate of the force” (para 0008 – “a system of teaching a robot (interpreted as training a neural network, added by examiner) includes one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs includes: instructions for detecting signals representing at least one movement, orientation, position, force”).
	Colasanto is silent on:
“use the trained neural network to convert a signal from a second tactile force sensor to a force estimate”.
	However, Wolf discloses:
 “use the trained neural network to convert a signal from a second tactile force sensor to a force estimate” (para 0057 – “the first neural network comprises a training input and the method further comprises, with a force detector attached to said at least one member, generating a force detection signal upon detection that an external force is applied to said at least one member; and providing said force detection signal to said training input of the first neural network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Wolf, in order to improve the efficiency of neural network training operation.

Regarding Claim 10:  Colasanto discloses the system of Claim 8 (see the rejection for Claim 8).
	Colasanto is silent on:
“wherein the force estimate includes a force magnitude and a force direction relative to the orientation of the second tactile force sensor”.  
	However, Wolf discloses:
“wherein the force estimate includes a force magnitude and a force direction relative to the orientation of the second tactile force sensor” (para 0021 – “a robot having a plurality of sensors, in particular joint torque and angle sensors, and at least two neural networks receiving the output of said sensors and providing in response a first signal indicative of a force applied to the robot, and a second signal indicative of the direction of said force.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Wolf, in order to improve the efficiency of neural network training operation.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Verhaar and in further view of Gao et al., 2016, Deep Learning for Tactile Understanding From Visual and Haptic Data, 2016 IEEE International Conference on Robotis and Automation (ICRA), pp. 536-543.

Regarding Claim 11:  Colasanto discloses the system of Claim 8. 
Colasanto is silent on:
 “the object is a rectangular object; and the motion of the object includes planar motion along a surface and angular motion of the object”.
	However, Gao discloses:
“the object is a rectangular object” (see Fig. 5B, where the object is of a rectangular shape; page 539 - “The dataset also contains high resolution (3000 x 2000) images of each object from eight different viewpoints (see Fig 5)… For example, the toothpaste box (I.e. rectangular object, added by examiner) is given the classification smooth.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto, as taught by Gao, in order to explore the variety of shapes of objects handled by a robot, to ensure the safe handling of an object.
	Both Colasanto and Gao are silent on:
“the motion of the object includes planar motion along a surface and angular motion of the object“.
	However, Verhaar discloses:
“the motion of the object includes planar motion along a surface and angular motion of the object” (page 7 - “at least one of said actuators is adapted for conducting a rotational movement, wherein said position sensor is further adapted for sensing an angular position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colasanto/Gao combination, as taught by Verhaar, in order to predict the force acting on an object, more accurately.

	Regarding Claim 12: The Colasanto/Gao/Verhaar combination discloses the system of Claim 11.	
	Regarding the limitation “wherein the estimate of the force is determined by solving a least squared minimization of the linear acceleration and angular acceleration of the object”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the least squares minimization approach, widely used in science and in the industry, to obtain the most reliable value for the force estimation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar and in further view of Dwivedi et al., 2018, Design, Modeling, and Validation of a Soft Magnetic 3-D Force Sensor, IEEE Sensors Journal, Vol. 18, No.9, pp.3852 – 3863.

Regarding Claim 19: Colasanto/Chebotar combination discloses the non-transitory computer-readable storage media of Claim 15.
Colasanto/Chebotar combination is silent on:
“wherein the executable instructions further cause the computer system to: validate a force magnitude produced by the tactile force model by performing a task of grasping a deformable object; and validate a force vector direction produced by the tactile force model by placing a deformable object onto a planar surface”.
	However, Dwivedi discloses:
“wherein the executable instructions further cause the computer system to: validate a force magnitude produced by the tactile force model by performing a task of grasping a deformable object;” (p.3853 – “Any force applied on the soft matrix produces a deformation on it”; p.3854 – “We use a neural network to calibrate the force sensor in 3-D and demonstrate its generalization ability to other materials and loading conditions. We show that the network is able to learn to respond to a large range of force directions whereas only small number of training forces are applied at pre-determined directions”) and 
“validate a force vector direction produced by the tactile force model by placing a deformable object onto a planar surface” (p.3861 – “Shown by the period t2 in Figure 10, here the gripper initiates contact with the egg as seen by the increase in FZ . The fingers continue closing until a predefined threshold is reached to produce a normal grasping force between contact surfaces to hold on to the object due to friction, with negligible deformation... Shown by the period t3 in Figure 10, here the arm moves the gripper along with the egg over to a destination location while keeping the gripper position 10 cm above the desk level… Shown by the period t4 in Figure 10, the gripper moves down towards the table. As the egg makes contact with the table top, the shear force decreases. This decrease in shear force allows the arm to recognise that the egg has been placed at the destination spot.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage media, disclosed by Colasanto/Chebotar combination, as taught by Dwivedi, in order to improve the adjustment of the amount of force applied to an object , so the object is not being destroyed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colasanto in view of Chebotar and in further view of Lin et al., 2013, Estimating Point of Contact, Force and Torque in a Biomimetic Tactile Sensor with Deformable Skin, Tech. Rep., pp.123-128 (hereinafter Lin).
	
Regarding Claim 20: Colasanto/Chebotar combination discloses the non-transitory computer-readable storage medium of Claim 15.
Colasanto/Chebotar combination is silent on “the tactile force sensor provides a plurality of force measurements from a plurality of different points on a surface of the sensor; and the tactile force sensor provides information that identifies a location on the surface of the sensor for each force measurement of the plurality of force measurements”.
However, Lin discloses:
“the tactile force sensor provides a plurality of force measurements from a plurality of different points on a surface of the sensor” (p.124 – “Data presenting the location and orientation of the 19 sensing electrodes and four excitation electrodes in Cartesian coordinates are provided in (Table 1).”) ; and 
“the tactile force sensor provides information that identifies a location on the surface of the sensor for each force measurement of the plurality of force measurements” (p.126 – “Results of determining point of contact from the electrode poking test are shown in Figure 7. PoC estimates from the BioTac (blue circles) are clustered around actual electrode locations, while the contact points estimated from the force plate (green circles) are less precise. Table 2 shows the two different trials with their standard deviations from these two methods. In general, using electrode data from the BioTac to determine contact location was found to be more accurate and significantly more precise than using the force plate.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the non-transitory computer-readable storage medium, disclosed by Colasanto-Chebottar combination, as taught by Lin, in order to use the data from different points of such sensor to be able to distinguish the tactile reaction on the force for each area and hence to improve the accuracy of the force determination using the location on a sensor.


     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110029470A1 to Hartmann et al. (hereinafter Hartmann) discloses systems, methods, and apparatus for reconstruction of 3-D object morphology, position, orientation and texture using an array of tactile sensors.
US20190143530A1 to Masuda et al. (hereinafter Masuda) discloses processing device and control method capable of estimating a holding force.
US20200020082A1 to Zahneisen et al. (hereinafter Zahneisen) discloses un-supervised convolutional neural network for distortion map estimation and correction in MRI.
US20200198130A1 to Goldberg et al. (hereinafter Goldberg) discloses robotic systems and methods for robustly grasping and targeting objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863